DETAILED ACTION
1.	Claims 1-20 of application 16/607,773, filed on 24-October-2019, are presented for examination.  The IDS received on the same date has been considered.  
The present application, filed on or after 16-March-2013, is being examined under the first inventor to file provisions of the AIA . 

Specification Objections
2.	The specification is objected to because of the following informalities:
	The phrase “US Patent Publication No.” in paragraph [0003], on line 2, should be changed to “US Patent No.”.

Claim Objections 
3.	Claim 1 is objected to under 37 CFR 1.75(d)(1), wherein --
	The claim or claims must conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description. (See 1.58(a))

The following is a list of the specific objections:
The word “download” [ln. 7] is understood as and should be changed to “downward”.

Claim Rejections under 35 U.S.C. § 102(a)(1)
4.1	The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.2	Claims 1-20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Shull et al, USP 7,509,198.

4.3	Shull discloses:
Claims 1, 9 and 16:  A work vehicle [col. 2:line(s) 20-40] comprising: 
a work implement [2:37]; and 
a controller configured to control the work implement [2:42-51], the controller being configured to 
	acquire actual topography data indicating an actual topography to be worked [3:31-49 (Controller 30 may generate a topographic representation of worksite 10 as machine 12 moves about worksite…to generate and continuously update a 3-D map of worksite 10)], 
determine a target design topography indicating a target trajectory of the work 
implement based on the actual topography [2:20-32 (The predetermined task may be associated with altering the current geography at worksite. For example, the predetermined tasks may include a grading operation, a leveling operation, a bulk material removal operation, or any other type of operation that results in alteration of the current geography at worksite); 3:50-57 (Controller 30 may analyze the terrain of worksite 10 within the excavation window and make determinations and recommendations based on the analysis.); 4:17-41 (The 3-D map of worksite 10 may be used to autonomously alter the geography of worksite 10. In particular, controller 30 may autonomously control operations of machine 12 to 20 engage work implement 18 with the terrain of worksite 10 at the recommended excavation entry points.)], 
determine whether the actual topography is an upward gradient or a downward 
gradient based on the actual topography data [5:8-16 (If sufficient data is available to plot a 3-D map of worksite 10 within the excavation window, controller 30 may determine if excavation within the window is physically possible and safe for an operator and machine. This determination may be made by comparing the general slope of the terrain within the excavation window to a maximum slope threshold); see also Fig. 1, where, in a larger excavation window, the worksite is shown as the bulldozer is grading while descending on a downward slope, as well as a corresponding upward slope on the left side of the figure); 5:40-62 (In a smaller excavation window, the controller recognizes slope irregularities, including humps and valleys. Controller 30 may determine that the irregularity is a hump, if the shape of the irregularity is convex (e.g., has an apex higher in elevation 45 than the base)(i.e. an upward gradient). Conversely, controller 30 may determine that an irregularity is a valley, if the shape of the irregularity is concave (e.g., has an apex lower in elevation than a base)(i.e. a downward gradient))], 
change the target design topography according to a result of determination of the 
gradient [5:14-16 (If the slope of the terrain within the excavation window exceeds the maximum slope threshold, no entry point recommendations may be given to the operator of machine); 5:23-39 (If the slope of the terrain within the excavation window is acceptable (e.g., less than the maximum slope threshold), controller 30 may then determine if slope irregularities have been detected and recognized…if the distance to the first irregularity exceeds the length of the excavation window, it may be more efficient to immediately start removing material from the worksite rather to start removing material at the first irregularity); 5:40-62 (The selected excavation entry point may correspond with a volume of material between the deepest portion of the valley and the end of the  excavation window that is equal to or less than a material removal capacity of machine 12. If multiple valleys are recognized within the window of excavation, they may be analyzed and removed in order of distance from machine 12 such that material from before the first valley or between valleys 60 may be used to at least partially fill in the second or subsequent valleys.); 5:63 – 6:14 (if multiple irregularities are recognized as  humps within the same excavation window, all but the hump farthest from machine 12 may be ignored during the entry…In other words, only the hump farthest from machine 12 may be analyzed and removed during the current excavation pass, while the remaining hump(s) may be passed over. By ignoring the closer humps and concentrating on the farthest hump, machine 12 may be kept from exaggerating the irregularities recognized within the terrain of the excavation window.)], and 
output a command signal for controlling the work implement according to the 
target design topography [2:24-32, 42-44; 3:17-20, 50-57; 4:11-16, 21-36; 5:14-22; 5:63 –6:14].

Claims 2, 10 and 17:  wherein the controller is further configured to 
determine the target design topography by vertically displacing the actual topography [5:23 – 6:35], 
and decrease a displacement amount of the target design topography from the actual topography upon determining that the actual topography is an upward gradient [5:63 - 6:14 (if multiple irregularities are recognized as  humps within the same excavation window, all but the hump farthest from machine 12 may be ignored during the entry…In other words, only the hump farthest from machine 12 may be analyzed and removed during the current excavation pass, while the remaining hump(s) may be passed over. By ignoring the closer humps and concentrating on the farthest hump, machine 12 may be kept from exaggerating the irregularities recognized within the terrain of the excavation window.); 6:15-31 (However, if the recognized hump is large and would require multiple excavation passes for complete removal, the entry point selected for recommendation may at a location between the base of the hump and the peak of the hump (Step 210). This location may correspond to the material removal capacity of machine 12)].  

Claims 3, 11 and 18:  wherein the controller is further configured to decrease the displacement amount as an inclination of the upward gradient is steeper [6:15-31 (Controller 30 may determine the size of the recognized hump by comparing the hump's elevation above grade, its width, and/or its length to a predetermined hump size to classify the hump as either large or small. The predetermined hump size may correspond to a material removal capacity of machine 12. For example, if the recognized hump is small and can be removed by machine 12 in a single excavation pass, the entry point of work implement 18 selected for recommendation may be at the base of the recognized hump. However, if the recognized hump is large and would require multiple excavation passes for complete removal, the entry point selected for recommendation may at a location between the base of the hump and the peak of the hump (Step 210). This location may correspond to the material removal capacity of machine 12)].  

Claims 4, 12 and 19:  whereinPage 5 of 10Serial No.: New - PCT/ JP2018/031751 Nat'l Phase Filed: Herewiththe controller is further configured to 
determine the target design topography by vertically displacing the actual topography [5:23 – 6:35], 
and increase a displacement amount of the target design topography from the actual 
topography upon determining that the actual topography is a downward gradient [5:48-62 (The selected excavation entry point may correspond with a volume of material between the deepest portion of the valley and the end of the excavation window that is equal to or less than a material removal capacity of machine 12. If multiple valleys are recognized within the window of excavation, they may be analyzed and removed in order of distance from machine 12 such that material from before the first valley or between valleys may be used to at least partially fill in the second or subsequent valleys.)].  

Claims 5, 13 and 20:  wherein the controller is further configured to increase the displacement amount as an inclination of the downward gradient is steeper [5:48-62 (If the irregularity is a valley, controller 30 may select an excavation entry point at a location between the current location of the machine 12 and a start of the valley with the goal to fill the valley and remove or reduce the concavity in preparation for the next excavation pass (Step 160). The selected excavation entry point may correspond with a volume of material between the deepest portion of the valley and the end of the excavation window that is equal to or less than a material removal capacity of machine)].  

Claims 6 and 14:  wherein the controller being further configured to 
acquire an inclination degree parameter indicating a degree of inclination of the actual topography based on the actual topography data [5:8-16 (If sufficient data is available to plot a 3-D map of worksite 10 within the excavation window, controller 30 may determine if excavation within the window is physically possible and safe for an operator and machine. This determination may be made by comparing the general slope of the terrain within the excavation window to a maximum slope threshold)], and 
determine whether the actual topography is an upward gradient or a downward gradient according to a value of the inclination degree parameter  [See Fig. 1, where, in a larger excavation window, the worksite is shown as the bulldozer is grading while descending on a downward slope, as well as a corresponding upward slope on the left side of the figure; 5:40-62 (In a smaller excavation window, the controller recognizes slope irregularities, including humps and valleys. Controller 30 may determine that the irregularity is a hump, if the shape of the irregularity is convex (e.g., has an apex higher in elevation 45 than the base)(i.e. an upward gradient). Conversely, controller 30 may determine that an irregularity is a valley, if the shape of the irregularity is concave (e.g., has an apex lower in elevation than a base)(i.e. a downward gradient))].  

Claims 7 and 15:  wherein the controller is further configured to 
calculate a difference between the actual topography and a predetermined horizontal surface [5:23-31 (If the slope of the terrain within the excavation window is acceptable (e.g., less than the maximum slope threshold), controller 30 may then determine if slope irregularities have been detected and recognized (Step 140). Controller 30 may detect a slope irregularity by comparing a measured terrain feature to a minimum size threshold value. If no irregularities are recognized and/or if the recognized irregularities are smaller than the minimum size threshold value, the terrain may be considered to have a substantially uniform slope.)], and 
determine the difference as the inclination degree parameter [5:8-16 (If sufficient data is available to plot a 3-D map of worksite 10 within the excavation window, controller 30 may determine if excavation within the window is physically possible and safe for an operator and machine. This determination may be made by comparing the general slope of the terrain within the excavation window to a maximum slope threshold)].  

Claim 8:  further comprising: a position sensor that outputs a position signal indicating a position of the work vehicle [3:4-49 (an electronic receiver configured to communicate with satellites 14 to determine a location of itself relative to satellites…Inertial Reference Unit (IRU)…Controller 30 may generate a topographic representation of worksite 10 as machine 12 moves about worksite 10. In particular, as machine 12 moves about worksite 10, particularly during reverse travel of machine 12, the location information received via locating device 28)]; and 
a storage device that stores target parameter data that defines a relation between a Page 6 of 10Serial No.: New- PCT/ JP2018/031751 Nat'l Phase Filed: Herewith moving distance of the work vehicle and a target parameter related to a target digging [3:17-49 (memory for automatically controlling operations of the machine)], the controller being further configured to 
receive the position signal from the position sensor [3:4-16], 
acquire a moving distance of the work vehicle from the position signal [3:17-49 
(Controller 30 may include means for monitoring, recording, storing, indexing, processing, and/or communicating the location of machine 12 and for automatically controlling operations of machine 12 in response to the location.)], 
refer to the target parameter data to determine the target parameter from the 
moving distance of the work vehicle [3:31-37 (Controller 30 may generate a topographic representation of worksite 10 as machine 12 moves about worksite 10. In particular, as machine 12 moves about worksite 10, particularly during reverse travel of machine 12, the location information received via locating device 28 may be stored in matrix form within the memory of controller 30 and used to generate and continuously update a 3-D map of the worksite)], 
determine a target displacement according to the target parameter [4:17-21 (The 
3-D map of worksite 10 may be used to autonomously alter the geography of worksite 10. In particular, controller 30 may autonomously control operations of machine 12 to engage work implement 18 with the terrain of worksite 10 at the recommended excavation entry points.)], 
change the target displacement according to a result of determination of the 
gradient [5:63 - 6:31 (with respect to humps); 5:48-62 (with respect valleys)], and 
determine the target design topography by vertically displacing the actual
topography by the target displacement [5:23 – 6:35].

Prior Art
5.	The following prior art, discovered in an updated search, was made of record but not relied upon, and is considered pertinent to Applicant’s disclosure, and consists of documents A-C on the attached PTO-892 Notice of References Cited:
	Documents A-C define the general state of the art which is not considered to be of particular relevance.
	
Prior Art of Record
6.	The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure (see MPEP §2163.06). Applicant is reminded that the Examiner is entitled to give the Broadest Reasonable Interpretation (BRI) of the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference 
In addition, disclosures in a reference must be evaluated for what they would fairly teach one of ordinary skill in the art. See In re Snow, 471 F.2d 1400, 176 USPQ 328 (CCPA 1973) and In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966). Specifically, in considering the teachings of a reference, it is proper to take into account not only the specific teachings of the reference, but also the inferences that one skilled in the art would reasonably have been expected to draw from the reference. See In re Freda, 401 F.2d 825, 159 USPQ 342 (CCPA 1968) and In re Shepard, 319 F.2d 194, 138 USPQ 148 (CCPA 1963). Likewise, it is proper to take into consideration not only the teachings of the prior art, but also the level of ordinary skill in the art. See In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973). Specifically, those of ordinary skill in the art are presumed to have some knowledge of the art apart from what is expressly disclosed in the references. See In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962).

Response Guidelines
7.1	A shortened statutory period for response to this non-final action is set to expire 3 (three) months and 0 (zero) days from the date of this letter.  Unless the applicant is notified in writing that a reply is required in less than six months (see the shortened response period previously noted), a maximum period of six months is allowed, if a petition for an extension of time and the fee set in § 1.17(a) are filed (see MPEP 710 and 35 U.S.C. 133).  Failure to respond within the required period for response will cause the application to become abandoned (see MPEP 710.02, 710.02(b)).

7.2	Any response to the Examiner in regard to this non-final action should be 

directed to:	Russell Frejd, telephone number (571) 272-3779, Monday-Friday from 0730 to
1600 ET.  If attempts to reach the examiner by telephone are unsuccessful, 
please contact the examiner’s supervisor, Peter Nolan, who can be reached at 
(571) 272-7016.  

mailed to:	Commissioner of Patents and Trademarks
		P.O. Box 1450, Alexandria, VA  22313-1450

faxed to:	(571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Hand-delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314. 

/RUSSELL FREJD/	
Primary Examiner  AU 3661